EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10-K of BayHill Capital Corporation of our report dated September 2, 2009 on our audit of the financial statements of BayHill Capital Corporation as of June 30, 2009 and 2008, and the related statements of operations, stockholders’ equity and cash flows for the year ended June 30, 2009 and June 30, 2008, and the reference to us under the caption “Experts.” /s/ Ehrhardt Keefe Steiner & Hottman PC Ehrhardt Keefe Steiner & Hottman PC Address Denver, Colorado
